Citation Nr: 0302710	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  99-19 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for an anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1958 to March 
1959. 

This case comes before the Board of Veterans' Appeals (Board) 
from a July 1999 rating decision of the North Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board remanded the veteran's claim in July 2001 for 
action consistent with the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)).  In August 2002, the Board further developed 
the claim, ordering a VA examination to evaluate the 
veteran's disability.

The veteran had a personal hearing before the undersigned 
Member of the Board in May 2001.


FINDINGS OF FACT

1.  All evidence requisite for equitable disposition of the 
veteran's claim for service connection has been obtained and 
examined, and all due process concerns as to the development 
of the claim have been addressed.

2.  The veteran has a current anxiety disorder, which was 
diagnosed as an emotional instability reaction during his 
military service.


CONCLUSION OF LAW

An anxiety disorder was incurred in active service.  38 
U.S.C.A. §§ 1101, 1110 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2002).  In general, establishing service connection for a 
disability requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 
(2002); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

I. Entitlement to Service Connection for Anxiety Disorder

The veteran contends that he currently suffers from an 
anxiety disorder as a result of his active service, and that 
service connection for his psychiatric disability is 
appropriate.  After a review of the evidence, the Board finds 
that the record supports his contention, and that service 
connection for an anxiety disorder is warranted.

Most of the veteran's service medical records are 
unavailable.  The National Personnel Records Center reported 
that they did not have such records for the veteran, and that 
they had probably been accidentally destroyed in a 1973 fire 
at that facility.  However, a January 1959 treatment record 
states that the veteran complained of chronic anxiety 
reaction.  Another report from January 1959 noted that the 
veteran was admitted to the hospital in a lethargic state 
after ingesting an overdose of pills.  The February 1959 
Medical Evaluation Board report lists a diagnosis of 
emotional instability reaction including symptoms of lability 
of emotions, suicidal gesture, lowered tolerance to 
frustration, difficulty in accepting authority, and 
somatizations when under stress.      

The veteran has also submitted VA outpatient treatment 
records, statements from his wife, and his own statements to 
support his claim.  VA outpatient records from 1997 to 1999 
show treatment for a major depressive order, insomnia, and a 
history of substance abuse.  In the May 2001 hearing 
transcript, the veteran as well as his spouse described his 
symptoms during and after separation from service.    

A December 2002 VA examination report lists a diagnosis of 
anxiety disorder.  The examiner noted in his report that the 
veteran complained of chronic sleep impairment and anxiety 
during the examination.  The examiner also stated that the 
veteran was casually groomed and cooperative with an anxious 
mood as well as exhibited limited insight and adequate 
judgment.  No gross memory impairment, hallucinations or 
delusions were noted in the December 2002 examination report.  
The examiner stated that the veteran had received a diagnosis 
of emotional instability reaction during service, a term that 
was no longer part of the diagnostic nomenclature.  It was 
noted that the symptoms reported in service appeared to be 
the same as symptoms described by the veteran in the 
examination report.  The examiner opined that there appeared 
to be a nexus between the emotional instability diagnosed in 
service and the veteran's present symptomatology.     

In brief, the record shows that the veteran's current anxiety 
disorder is related to his period of active service.  The 
opinion contained in the December 2002 VA examination report 
establishes a link between the veteran's current anxiety 
disorder and the symptoms diagnosed as an emotional 
instability reaction during his active military service.  
Service medical records reflect that the veteran suffered 
from an emotional instability reaction while in service.  In 
the December 2002 VA examination report, the examiner 
specifically stated that the veteran's current disability is 
attributable to his period of active military service.  The 
Board finds that the veteran's claim for service connection 
of an anxiety order must be granted.

II.  VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West Supp. 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
Except for amendments not applicable, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  

As noted above, the Board remanded this appeal to the RO in 
July 2001 for action consistent with the VCAA.  As this 
decision of the Board is a complete grant of the benefit 
sought on appeal - i.e., service connection for an anxiety 
disorder - the Board concludes that sufficient evidence to 
decide the claim has been obtained and that any defect in the 
notice and development requirements of the VCAA that may 
exist in this instance would not be prejudicial to the 
veteran. 


ORDER

Service connection for an anxiety disorder is granted.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

